Title: From Thomas Jefferson to James Breckenridge, 9 December 1821
From: Jefferson, Thomas
To: Breckenridge, James


            
            Monticello
Dec. 9. 21.
          I thank you, dear Sir, for your kind attention in procuring me Greenlee’s plat. it’s exact conformity with my patent will satisfy my neighbor that his junior one must give way to it. we were sorry we had not the benefit of your assistance at our meeting. on the 1st day only mr Johnson and myself attended. on the 2d day mr Madison and Genl Cocke joined us. you will have learnt the state of the University from our Report, which will be in the papers probably before you recieve this. we suspended a decision on commencing the Library until April when we hope to have a full meeting, and to have observed in the mean time the dispositions of the legislature. we are all decidedly of opinion we ought to begin it if we can be sure of being able to raise the walls and roof them so as to keep them safe. mr Johnson is the only doubtful member on that head, merely from an aversion to bring ourselves into any situation which might oblige us to ask money, in which general sentiment we all concur. I salute you with affectionate friendship & respect.Th: Jefferson